(om INIT ee US
UNITED STATES DISTRICT COURT [qae |
SOUTHERN DISTRICT OF NEW YORK an

 

Pa

Do DEC 2 axa |

Pedro Saenz,

Plaintiff, Loe eee somes
oe 19- -CV- v-STIT (AIN) |
_—y-
S.W. Management LLC, ef al., ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On October 30, 2019, the parties informed the Court that this action, brought under the
Fair Labor Standards Act and New York Labor Law, had settled. Dkt. No. 23. On October 31,
2019, the Court ordered the parties to submit their settlement agreement to the Court, so that the
Court could scrutinize its fairness. Dkt. No. 24; see Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199, 206 (2d Cir. 2015).

On December 9, 2019, the Court received Plaintiff’s motion to approve the settlement.
Dkt. No. 28. Plaintiff attached a copy of the parties’ agreement, but it was signed only by the
Plaintiff. Nonetheless, Plaintiff asked the Court to approve the settlement, alleging that Plaintiff
had “accepted the agreement” sent to him by Defendants via email. /d. at 2. On December 10,
2019, the Court received a letter from Defendants asking the Court to reject the settlement
because it “is not final and does not accurately reflect the agreement between the parties.” Dkt.
No. 29 at 2. On December 11, the Court received Plaintiff's reply.

The parties are hereby ordered to submit briefing on the following question: Did
Plaintiffs signature, dated November 30, 2019, on the agreement sent to him by Defendant on

November 25, 2019 create an enforceable contract? See Winston v. Mediafare Entm’t Corp., 777

 
F.2d 78, 80 (2d Cir. 1985) (discussing factors that “help determine whether the parties intended
to be bound in the absence of a document executed by both sides.”).

Plaintiff is ordered to submit its brief no later than January 6, 2020. Defendant is ordered
to submit its brief no later than January 20, 2020. Opening briefs must be no longer than fifteen

pages. Plaintiff may then file a reply, of no more than eight pages, no later than January 27,

2020.

SO ORDERED.

 
  

Dated: December L3. 2019
New York, New York

 

    
  

| |RLISON J. NATHAN
‘United States District Judge

oe

 

 
